EXHIBIT 10.43
[FORM AWARD AGREEMENT]


Performance Stock Unit Award Agreement
This Performance Stock Unit Award Agreement (this “Award Agreement”) is made and
entered into as of _______________, 20__ by and between Ashford Hospitality
Prime, Inc., a Maryland corporation (the “Company”) and _______________ (the
“Participant”). All capitalized terms in this Award Agreement shall have the
meanings assigned to them herein. Capitalized terms not defined herein shall
have the meanings assigned to them in the Company’s 2013 Equity Incentive Plan,
as the same may be amended from time to time (the “Plan”).
Grant Date: _______________
Target Number of Performance Stock Units (“PSUs”): ___________
Performance Period: _______________– _______________, unless shortened to a
Shortened Performance Period as defined in Section 5.1
1.Grant. Pursuant to the terms and conditions of this Award Agreement and the
terms and conditions of the Plan, the Company hereby grants the Participant an
Award entitling the Participant to receive (i) a number of shares of Common
Stock to be determined based upon the Target Number of PSUs set forth above and
the extent to which the performance goals described in Section 2 are achieved
(or as calculated pursuant to Section 5) and (ii) an amount equal to the
dividends and other distributions paid prior to the settlement, cancellation or
forfeiture of this Award with respect to a number of shares of Common Stock
equal to the number of PSUs vesting hereunder (the right to receive such amount,
“dividend equivalent rights” or “DERs”). This grant of PSUs and DERs is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan.
2.    Vesting; Performance Goals. Except as otherwise set forth in Section 5
below, and subject to the Participant not experiencing a Termination of Service
through the last day of the Performance Period, the number of PSUs that vest and
the actual number of shares of Common Stock, if any, to be issued to the
Participant hereunder (not including shares of Common Stock that may be issued
pursuant to Section 3 below with respect to DERs) shall be equal to the Target
Number of PSUs multiplied by the applicable TSR Multiplier (as described below),
with straight line interpolation between the TSR Multipliers set forth below for
achievement of any Company percentile ranking between the values set forth
below. Any portions of the PSUs that fail to vest upon the completion of the
Performance Period (or in accordance with Section 5) shall be automatically
forfeited for no consideration. DERs shall be subject to the same vesting and
forfeiture restrictions as the PSUs to which they are attributable. For the
purposes of this Award Agreement, “Termination of Service” shall mean the
Participant’s termination of service or employment with the Company for any
reason in a manner that constitutes a “separation from service” with the Company
pursuant to the regulations under Section 409A of the Code.




--------------------------------------------------------------------------------




2.1    Peer Companies. The applicable TSR Multiplier shall be as set forth in
the table in Section 2.3 below (with straight line interpolation between the TSR
Multipliers set forth below), based on the Company’s percentile ranking
determined by comparing the Company’s Total Stockholder Return realized over the
Performance Period or the Shortened Performance Period, as applicable, to the
Total Stockholder Return realized over the Performance Period by each of the
following peer companies: Chesapeake Lodging Trust, DiamondRock Hospitality
Company, LaSalle Hotel Properties, Pebblebrook Hotel Trust, and Sunstone Hotel
Investors, Inc. (collectively, the “Peer Group Companies,” subject to adjustment
pursuant to Section 2.4, below). For purposes of clarity, the Company’s
performance will be compared to that of the peers (using the percent rank
function in Microsoft Excel), with the Company’s performance included in the
calculation of peer company performance (i.e., Company performance vs. peers).
2.2    Total Stockholder Return. For purposes of determining the Company’s
percentile ranking “Total Stockholder Return” or “TSR” means, with respect to
each share of Common Stock and each share of common stock of each of the peer
companies, a rate of return reflecting stock price appreciation, plus the
reinvestment of dividends in additional shares of stock, from the beginning of
the Performance Period through the end of the Performance Period or the
Shortened Performance Period, as applicable. For purposes of calculating Total
Stockholder Return, the beginning stock price will be based on the relevant
company’s average closing stock price for the 10 trading days immediately
preceding the first trading day of the Performance Period on the principal stock
exchange on which the stock then trades and the ending stock price will be based
on the relevant company’s average closing stock price for the 10 trading days
immediately preceding the last trading day of the Performance Period or the
Shortened Performance Period, as applicable, on the principal stock exchange on
which the stock then trades. Dividends will be reinvested at the closing price
of the last day of the month after the “ex dividend” date. All cash special
dividends shall be treated like regular dividends. All spin-offs or share-based
dividends shall be assumed to be sold on the issue date and reinvested in the
issuing company that same date.
2.3     TSR Multiplier.
Company’s Percentile Ranking
TSR Multiplier
0 - less than 20
0
20
0.30
35
0.65
50
1.00
65
1.43
75
1.71
Equal to or greater than 85
2.00

2.4    Adjustments to the Peer Group. The Peer Group Companies shall be modified
in the following events:


2



--------------------------------------------------------------------------------




(a)    In the event of a merger, acquisition or business combination of a Peer
Group Company with or by another Peer Group Company, the surviving entity shall
remain a Peer Group Company and the non-surviving entity shall no longer be a
Peer Group Company.
(b)    In the event of a merger of a Peer Group Company with an entity that is
not a Peer Group Company, or the acquisition or business combination transaction
of a Peer Group Company by or with an entity that is not a Peer Group Company,
in each case where the Peer Group Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Group Company.
(c)    In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a “going private” transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company.
(d)    In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; (iv) ceases to conduct substantial business
operations or (v) is delisted from either the New York Stock Exchange (NYSE) or
the National Association of Securities Dealers Automated Quotations (NASDAQ), in
each case, the company will remain a Peer Group Company and the TSR for the
Performance Period or the Shortened Performance Period, as applicable, will be
negative one hundred percent (-100%).
(e)    For any situations not addressed in Section 2.4(a) – (d), the Committee
shall have the authority to make appropriate adjustments to the extent
necessary.
3.    DERs. Except as otherwise set forth in Section 5 below, and subject to the
Participant not experiencing a Termination of Service through the last day of
the Performance Period or the Shortened Performance Period, as applicable, in
the event that any dividend or other distribution is declared and paid on shares
of Common Stock after the Grant Date, but prior to the settlement, cancellation
or forfeiture of this Award, the Participant shall be entitled to receive, upon
the settlement of this Award, an amount equal to the dividends or other
distributions that would have been paid or issued on the number of shares of
Common Stock underlying the number of PSUs actually vested and issuable to the
Participant pursuant to this Award. Such DERs shall be settled in the form of
vested shares of Common Stock valued using their average value for the ten (10)
consecutive trading days immediately preceding the date of vesting (rounded up
to the nearest whole share). The Committee shall have the sole discretion to
determine the dollar value of any DER paid other than in the form of cash, and
its determination shall be controlling.
4.    Settlement; Issuance of Shares. The actual number of shares of Common
Stock earned hereunder shall be issued or paid to the Participant as soon as
reasonably practicable following the calculation of the relevant TSR Multiplier
(or, if applicable, as soon as


3



--------------------------------------------------------------------------------




reasonably practicable following the vesting date pursuant to Section 5 below),
but in no event later than 2-1/2 months following the calendar year in which the
Award has vested. The Participant shall not be entitled to any payment in
respect of PSUs (and associated DERs) that vest under Section 2 or Section 5
unless and until the TSR Multiplier is calculated. The Company shall issue such
shares of Common Stock registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant’s legal representative,
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.
5.    Acceleration of Vesting.
5.1    Definitions.
(i)
For the purposes of this Section 5, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause and without the
consent of Ashford Inc. (“Advisor”) (including in connection with the
Participant’s termination as an officer of the Company or the termination of the
Third Amended and Restated Advisory Agreement between the Company and Advisor
dated June 10, 2015, as may be amended from time to time (the “Advisory
Agreement”), other than a termination by the Company for the reasons described
in Section 12(c)(ii)-(vi) of the Advisory Agreement) or (B) a Termination of
Service by Participant for Good Reason.

(ii)
The “Shortened Performance Period” means the beginning of the Performance Period
through the date immediately prior to the earliest to occur of (A) a Change of
Control of the Company (as defined in the Plan), (B) a change of control of
Advisor (as defined in any employment or other written agreement between the
Participant and Advisor (the “Employment Agreement”)) if such change of control
of Advisor results in the vesting of this Award under the terms of the
Employment Agreement, (C) Participant’s Involuntary Termination, death or
Disability or (D) Participant’s involuntary termination of employment from
Advisor if such involuntary termination results in the vesting of this Award
under the terms of the Employment Agreement.

5.2    Change of Control. In the event of a Change of Control of the Company
prior to the end of the Performance Period, (i) the TSR Multiplier shall be
determined in accordance with Section 2 calculated based on actual performance
during the Shortened Performance Period and (ii) the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period shall vest immediately prior to the closing of such Change of Control. If
a change of control of Advisor (as defined in the Employment Agreement) causes
vesting of this Award under the Employment Agreement prior to the end of the
Performance Period, this Award shall vest in accordance with the Employment
Agreement and, to the extent not specifically addressed in the Employment
Agreement, the number of PSUs that vest shall be the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period (which shall be determined


4



--------------------------------------------------------------------------------




in accordance with Section 2 calculated based on actual performance during the
Shortened Performance Period).
5.3    Termination of Service. In the event of the Participant’s (i) Involuntary
Termination or (ii) death or Disability prior to the end of the Performance
Period, a number of PSUs shall vest on the date of such event equal to the
greater of (A) the Target Number of PSUs, without any adjustment for achievement
of any TSR Multiplier, and (B) the number of PSUs that vest in accordance with
Section 2 using the TSR Multiplier for the Shortened Performance Period (which
shall be determined in accordance with Section 2 calculated based on actual
performance during the Shortened Performance Period). If an involuntary
termination of employment from Advisor causes vesting of this Award under the
Employment Agreement prior to the end of the Performance Period, this Award
shall vest in accordance with the Employment Agreement and, to the extent not
specifically addressed in the Employment Agreement, the number of PSUs that
shall vest shall be the greater of (x) the Target Number of PSUs, without any
adjustment for achievement of any TSR Multiplier, and (y) the number of PSUs
that vest in accordance with Section 2 using the TSR Multiplier for the
Shortened Performance Period (which shall be determined in accordance with
Section 2 calculated based on actual performance during the Shortened
Performance Period).
6.    Withholding. If the Company determines that it is obligated to withhold
any tax in connection with the grant, vesting or settlement of PSUs or DERs
hereunder, the Participant must make arrangements satisfactory to the Company to
pay or provide for any applicable federal, state, local and other withholding
obligations. The Participant may satisfy any federal, state, local or other tax
withholding obligation relating to the vesting or settlement of PSUs or DERs
hereunder by tendering cash payment to the Company or by any of the following
means: (i) authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable to the Participant in settlement of
PSUs or DERs; provided, however, that no shares of Common Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or (ii) delivering to the Company previously owned and unencumbered shares of
Common Stock. The Company also has the right to withhold from any other
compensation payable to the Participant.
7.    Tax Liability. Notwithstanding any action the Company takes with respect
to any or all tax or other tax-related withholding with respect to PSUs or DERs
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items (and any
associated penalties and interest) is and remains the Participant’s
responsibility, and the Company (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting or settlement of PSUs or DERs, dividends or other distributions with
respect to shares of Common Stock received in settlement of PSUs or DERs, or the
subsequent sale or other disposition of any such shares acquired hereunder; and
(ii) does not commit to structure the Awards to reduce or eliminate the
Participant’s liability for Tax-Related Items.
8.    No Right to Continued Service; No Rights as Shareholder. Neither the Plan
nor this Award Agreement shall confer upon the Participant any right to be
retained in any capacity as a service provider to the Company, Advisor or any of
their respective Affiliates. Further,


5



--------------------------------------------------------------------------------




nothing in the Plan or this Award Agreement shall be construed to limit the
discretion of the Company, Advisor or any of their respective Affiliates to
terminate the Participant’s service at any time, with or without Cause. The
Participant shall not have any rights as a shareholder with respect to any
shares of Common Stock subject to the Award unless and until certificates
representing the shares have been issued by the Company to the holder of such
shares, or the shares have otherwise been recorded on the books of the Company
or of a duly authorized transfer agent as owned by such holder.
9.    Transferability. The Award is not transferable by the Participant other
than by will or by the laws of descent and distribution or, for estate planning
purposes, to one or more immediate family members or related family trusts or
partnerships or similar entities. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the PSUs, the DERs or any rights
relating to any of the foregoing shall be wholly ineffective and, if any such
attempt is made, the PSUs and DERs will be automatically forfeited by the
Participant and all of the Participant’s rights to such units shall immediately
terminate without any payment or consideration by the Company or any Affiliate
thereof.
10.    Compliance with Law. The issuance of shares of Common Stock in settlement
of this Award shall be subject to compliance by the Company and the Participant
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Company’s shares
of Common Stock may be listed. No shares of Common Stock shall be issued
pursuant to this Award unless and until any then applicable requirements of
state or federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Participant understands
that the Company is under no obligation to register any shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
11.    Notices. Any notice required to be delivered to the Company under this
Award Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
12.    Governing Law. This Award Agreement will be construed and interpreted in
accordance with the laws of the State of Maryland without regard to conflict of
law principles.
13.    Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
14.    Award Subject to Plan. This Award Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from


6



--------------------------------------------------------------------------------




time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.
15.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 9.
16.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Award Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
17.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of PSUs under this Award Agreement does not create any contractual
right or other right to receive any PSUs, DERs or other awards in the future.
Future awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Participant’s service
with the Company, Advisor and/or their respective Affiliates.
18.    No Guarantee of Tax Consequences. The Company, its Affiliates, the Board
and the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant).
19.    Section 409A. This Award Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. In the event that
the Participant is a “specified employee” (as defined under Section 409A of the
Code) becomes entitled to a payment hereunder that is not otherwise exempt from
Section 409A of the Code and is payable on account of a “separation from
service” (as defined under Section 409A of the Code), such payment shall not
occur until the date that is six months plus one day from the date of such
“separation from service.”
20.    Claw-back Policy. This Award (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any shares of
Common Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, Advisor or any of their respective
Affiliates, as applicable, including, without limitation,


7



--------------------------------------------------------------------------------




any claw-back policy adopted to comply with the requirements of any federal or
state laws and any rules or regulations promulgated thereunder, to the extent
set forth in such claw-back policy.
21.    Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award determined as if the Award had been vested and settled on the date
of such amendment or termination.
22.    No Impact on Other Benefits. The value of the Participant’s Award is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar benefit, as applicable,
except as otherwise provided in any employment agreement, service agreement or
similar agreement in effect between the Company, Advisor or any of their
respective Affiliates and the Participant.
23.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
24.    Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
25.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Award subject to all of the terms
and conditions of the Plan and this Award Agreement.
[SIGNATURE PAGE FOLLOWS]


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Effective Date.
 
ASHFORD HOSPITALITY PRIME, INC.


 
By: _____________________
Name:
Title:



PARTICIPANT


 
By:_____________________
Name:













9

